DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 06/08/2021, with respect to the rejection of claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A sensor arrangement, comprising: a holder component defining an interior and a holder opening that opens into the interior; a sensor element including at least two connector elements; at least two plug contacts; and at least two connecting elements configured to electrically connect the at least two connector elements to the at least two plug contacts, wherein the interior of the holder component is filled with a sealing compound, wherein the sealing compound encloses, in sealing fashion, at least the sensor element including the at least two connector elements, the at least two plug contacts at least at a contact- connection region with respect to the at least two connecting elements, and the at least two connecting elements, and wherein the sealing compound is partially covered by a film fastened to the holder component at least partially along a circumference of the holder opening, the film defining a film opening that is left free of the film and is located within and remote from an edge of the holder opening.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a film fastened to the holder component at least partially along a circumference of the holder opening, the film defining a film opening that is left free of the film and is located within and remote from an edge of the holder opening” in combination with the other claim limitations. 

Regarding independent claim 5, the prior art fails to teach or suggest, alone or in combination:
A sensor arrangement comprising: a holder component defining an interior and a holder opening that opens into the interior; a sensor element including at least two connector elements; at least two plug contacts; and at least two connecting elements configured to electrically connect the at least two connector elements to the at least two plug contacts, wherein the interior of the holder component is filled with a sealing compound, wherein the sealing compound encloses, in sealing fashion, at least the sensor element including the at least two connector elements, the at least two plug contacts at least at a contact- connection region with respect to the at least two connecting elements, and the at least two connecting elements, wherein the sealing compound is partially covered by a film fastened to the holder component at least partially along a circumference of the holder opening, the film defining a film opening that is left uncovered by the film, and wherein the film opening is arranged at an edge region of the holder opening.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the sealing compound is partially covered by a film fastened to the holder component at least partially along a circumference of the holder opening, the film defining a film opening that is left uncovered by the film, and wherein the film opening is arranged at an edge region of the holder opening” in combination with the other claim limitations. 

Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A sensor arrangement comprising: a holder component defining an interior and a holder opening that opens into the interior; a sensor element including at least two connector elements; at least two plug contacts; and at least two connecting elements configured to electrically connect the at least two connector elements to the at least two plug contacts, wherein the interior of the holder component is filled with a sealing compound, wherein the sealing compound encloses, in sealing fashion, at least the sensor element including the at least two connector elements, the at least two plug contacts at least at a contact-connection region with respect to the at least two connecting elements, and the at least two connecting elements, and wherein the sealing compound is at least partially covered by a film fastened to the holder component such that a bottom side of the film is spaced apart from a surface of the sealing compound.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the sealing compound encloses, in sealing fashion, at least the sensor element including the at least two connector elements, the at least two plug contacts at least at a contact-connection region with respect to the at least two connecting elements, and the at least two connecting elements, and wherein the sealing compound is at least partially covered by a film fastened to the holder component such that a bottom side of the film is spaced apart from a surface of the sealing compound” in combination with the other claim limitations. 

Cited Prior Art
SCHWENDIMANN et al (US EP2690412A1) teaches relevant art in Fig. 7. 
FRANC et al (US 2013/0015981) teaches relevant art in Fig. 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848